PER CURIAM: *
Court-appointed counsel for Jesus Oscar Rodriguez-Olivas has moved for leave to withdraw from this appeal and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Rodriguez has received a copy of counsel’s motion and brief but has not'filed a response. Our independent review of the brief and the record discloses no non-frivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.